Citation Nr: 1217075	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Parkinson's disease.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) and mood disorder.  

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, effective April 30, 2007.  That rating decision also denied service connection for Parkinson's disease and PTSD.  The Veteran timely appealed.  

A Travel Board hearing was held in April 2010 before the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida.  A copy of the transcript of that hearing is of record.  

In September 2010 the Board granted service connection for Parkinson's disease and for PTSD.  The claim for an initial (compensable) rating for bilateral hearing loss was remanded for additional evidentiary development.  A May 2011 rating decision increased the evaluation for bilateral hearing loss to 10 percent, effective April 30, 2007.  

The issues of entitlement to an initial rating in excess of 30 percent for Parkinson's disease and an initial rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.  



FINDING OF FACT

The Veteran's hearing impairment upon VA audiometric exams in 2007 and 2011 translates to a noncompensable rating as contemplated by VA regulations.  At the most recent evaluation, as interpreted by the RO, the Veteran had Level IV hearing impairment in his left ear and Level III hearing impairment in his right ear, which translates to a 10 percent rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code (DC) 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, correspondence to the Veteran from the RO (to include letters in November 2007 and January 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2007 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran, his wife, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Moreover, it is noted that the appellant was afforded VA audiometric evaluations in connection with this claim in November 2007 and January 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The examiners provided the numeric audiometric test results and speech discrimination scores using the Maryland CNC Test, and the VA examiners commented on the functional effects caused by the appellant's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board finds that the above-noted examination reports are adequate for rating purposes.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

DCs - Hearing Loss

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2011).

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Notwithstanding the above, regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating Veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans' experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2011).  However, based on the audiometric findings described below, neither of these provisions applies to the Veteran's situation.

Background

Service connection for bilateral hearing loss was established upon rating decision in November 2007.  A noncompensable rating was assigned based on VA audiometric examination conducted that same month.  Audiometric testing showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
45
40
LEFT
15
15
35
50
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The average pure tone threshold loss in the right ear was 35 decibels and 37.5 decibels in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  Mild to moderate degree of loss was noted by the examiner.  

As per the Board's remand request in September 2010, additional VA audiometric examination was conducted in January 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
55
60
LEFT
20
30
35
55
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear pursuant to Maryland CHC Word List testing.  As for description of speech recognition performance, the audiologist noted that the right and left ears were "Good 92 - 80%."  The average pure tone threshold loss in the left ear was 50 decibels and 45 decibels in the right ear.  The examiner commented that the Veteran's hearing loss most likely caused some communication difficulty in most listening situations, especially in more difficult situations such as in the presence of background noise.  These difficulties could be at least partially overcome with the use of properly fitted hearing aids.  The Veteran stated that his hearing aids were currently in repair.  He had not worked in over 3 years and had retired due to his Parkinson's disease.  


Analysis

The foregoing evidence shows that for the audiometric examination in 2007, the Veteran's bilateral hearing loss warrants a noncompensable rating.  The initial noncompensable rating assigned in November 2007 was based on the 2007 results.  At that time, an average pure tone threshold of 35 decibels in the right ear and 37.5 decibels in the left ear and speech recognition of 100 percent in the right ear and 96 percent in the left ear were noted.  Such findings translate to Level I hearing impairment in both ears.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are contemplated by the noncompensable rating that was assigned.  38 C.F.R. § 4.85, Table VII.  

As to the findings from the 2011 exam, an average pure tone threshold of 45 decibels in the right ear and 50 decibels in the left ear and speech recognition of 92 percent in the right ear and 84 percent in the left ear were recorded.  Such findings translate to Level I hearing in the right ear and Level II hearing in the left ear.  38 C.F.R. § 4.85 Table VI.  When combined, those levels of hearing impairment warrant a noncompensable rating.  

Under the circumstances of this case, however, the Board notes that the RO chose to use the audiologist report of "80%" as the Veteran's bilateral speech recognition scores.  In doing so, and with consideration of the pure tone threshold loss as listed above, these findings translate to Level IV hearing impairment in the left ear and Level III hearing impairment in the right ear.  38 C.F.R. § 4.85, Table VI.  When combined, those levels of hearing impairment are contemplated by the 10 percent rating that was assigned by rating decision in May 2011.  38 C.F.R. § 4.85, Table VII.  

It is noted that the RO chose to assign the 10 percent rating from the date that the Veteran filed his initial claim as the most recent VA examination was "clarification" of the 2007 exam.  See the May 2011 rating decision.  The Board finds the RO's reading of the exam and the assignment of the 10 percent rating from the date of initial claim to be a generous interpretation of the pertinent laws and regulations, but will not alter its findings in any way.  However, an initial rating in excess of 10 percent is not warranted for bilateral hearing loss.  

Extraschedular and Reasonable Doubt Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the Veteran has reported difficulty hearing and communicating with others as a result of his bilateral hearing loss.  The Board does acknowledge that the service-connected bilateral hearing loss interferes with communication ability.  See Martinak, supra.  The VA examinations for rating purposes test speech discrimination ability in an effort to consider impairment in the ability to understand speech.  The Veteran's disability picture is contemplated by the rating schedule.  Further, the record contains no objective evidence that the Veteran's service-connected bilateral hearing loss results in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  In terms of employment, the January 2011 VA examination report reflects that he had not worked in several years.  As this evidence indicates that the Veteran is no longer employed, there can be no functional effects of his bilateral hearing loss on his occupational functioning.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to this disability.  Thus, the Board finds that 38 C.F.R. § 3.321 is inapplicable.  See Thun, supra.  


REMAND

In an early September 2010 Board decision, service connection was granted for Parkinson's disease and PTSD.  Later that month, the Board's grant of service connection was implemented by the RO.  A 30 percent rating was assigned for Parkinson's disease and a 10 percent rating was assigned for PTSD and mood disorder, both effective from the date that the Veteran filed his initial claim on April 30, 2007.  In September 2011 correspondence, the Veteran disagreed with the assigned ratings, asserting that increased monetary compensation is warranted for both conditions.  As such, a statement of the case (SOC) must be issued.  The failure to issue a SOC is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999). 

Accordingly, this matter is REMANDED for the following actions: 

The Veteran should be sent a SOC as to the issues of entitlement to an initial rating in excess of 30 percent for Parkinson's disease and entitlement to an initial rating in excess of 10 percent for PTSD and mood disorder.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal (on either one or both of these issues), then the claim should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


